Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 1 of 23 PAGEID #: 162570




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       EASTERN DIVISION AT COLUMBUS


   IN RE: OHIO EXECUTION                          :   Case No. 2:11-cv-1016
   PROTOCOL LITIGATION
                                                 :
                                                      District Judge Edmund A. Sargus, Jr.
                                                  :   Magistrate Judge Michael R. Merz

   This document relates to Plaintiff
       John David Stumpf.                         :



   REPORT AND RECOMMENDATIONS: DEFENDANTS’ MOTION TO
        DISMISS SHOULD BE GRANTED TO THE EXTENT IT
      CHALLENGES CLAIMS ALREADY DISMISSED FROM THE
            FOURTH AMENDED OMNIBUS COMPLAINT


          This consolidated § 1983 method of execution case is before the Court on the Defendants’

   Motion to Dismiss (ECF No. 2705) the Third Amended Individual Supplemental Complaint of

   Plaintiff John David Stumpf (“ISC” ECF No. 2693). After the filing of a memorandum contra

   (ECF No. 2727) and a reply in support (ECF No. 2836), this Court heard oral argument on August

   20, 2020 (Minute Entry, ECF No. 3170; Hrg. Tr., ECF No. 3259). For the reasons set forth below,

   Defendants’ Motion should be GRANTED to the extent it challenges claims already dismissed

   from the Fourth Amended Omnibus Complaint (“4AOC”) and DENIED in all other respects.




   I.     Background

          A.      Motion and Briefing

          Defendants’ briefing focuses largely on Plaintiff’s claims concerning the three-drug

                                                 1
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 2 of 23 PAGEID #: 162571




   method of execution and his allegations that this protocol produces constitutionally-prohibited

   pain, claims that Defendants argue have been rejected repeatedly and, thus, failed as matters of

   law (Stumpf Motion, ECF No. 2705, PageID 133819-21, citing Glossip v. Gross, 576 U.S. 863

   (2015); . Henness v. DeWine, 946 F.3d 287 (6th Cir. 2019) (“Henness II”), cert. denied, ___ S.Ct.

   ____, 208 L.Ed.2d 146 (2020) (copy at ECF No. 3355); Campbell v. Kasich, 881 F.3d 447 (6th Cir.

   2018); Fears v. Morgan, 860 F.3d 811 (6th Cir. 2017) (en banc)). Defendants also claimed that

   “Stumpf does not allege specifically that any of his ‘individual characteristics,’ which include such

   things as his age, high cholesterol, obesity, past alcohol abuse, etc. are physical or medical

   conditions that in and of themselves will cause severe pain which Defendants’ procedures would

   not remedy.” This lack of plausible connection, Defendants argued, is fatal to Stumpf’s “as-

   applied” claims. Id. at PageID 133821, citing Bucklew v. Precythe, 131 S.Ct. 1112, 1129 (2019);

   Glossip, 576 U.S. 863; Baze v. Rees, 553 U.S. 35 (2008). Moreover, Defendants argue that

   Stumpf’s Twelfth, Twenty-Third, Twenty-Eighth, Twenty-Ninth, Thirty-Fifth through Forty-

   Second, and Forty-Fifth Causes of Action are not individual claims at all, as they “on their face do

   not allege anything ‘unique’ or ‘individual’ to Stumpf.” Id. at PageID 133823, citing Stumpf ISC,

   ECF No. 2693, PageID 133108-13, 133134-37, 133162-72, 131180-133235, ¶¶ 2273-88, 2366-

   76, 2468-95, 2529-2652, 2655-2722. Thus, Plaintiffs are left with nothing more than the facial

   challenges to a protocol that has been upheld repeatedly. Id. at PageID 133824 (citations omitted).

   Finally, they argue that Stumpf’s proposed alternative methods—the second prong of Glossip—

   are immaterial in light of his inability to meet the first prong. Id. at PageID 133824-25, citing

   Stumpf ISC, ECF No. 2694, PageID 133032-133106, ¶¶ 1927-2261.

           In his memorandum in opposition, Stumpf argues that Henness II1 cannot serve as the basis


   1
    Stumpf refers to this case throughout his memorandum as “Henness III”, in a seeming acknowledgment that the
   decision at 946 F.2d 287 was a superseding opinion of In re Ohio Execution Protocol Litig., 937 F.3d 759 (6th Cir.

                                                           2
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 3 of 23 PAGEID #: 162572




   to foreclose his claims as matters of law. First, he notes that Henness II was decided in overruling

   a motion for preliminary injunction, and thus, is not an adjudication on the merits (Stumpf MIO,

   ECF No. 2727, PageID 135134, quoting Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981);

   Hubbard Feeds, Inc. v. Animal Feed Supp., Inc., 182 F.3d 598, 603 (8th Cir. 1999); Thomas v.

   Blocker, No. 4:18-cv-812, 2019 U.S. Dist. LEXIS 45662, *3 n.14 (M.D. Pa. Mar. 20, 2019).)

   Second, Stumpf claims that contrary to Defendants’ argument, no case, has ever foreclose

   challenges to the protocol as matters of law, and Henness II is no different. Id. at PageID 135135-

   36, citing Glossip, 576 U.S. 863; Campbell, 881 F.3d 447; Fears, 860 F.3d at 886. Rather, the

   relevant question was the “level of certainty” that unconstitutional pain and suffering would

   occur—not the degree of pain—and these cases simply held that the movants had failed to present

   sufficient evidence that the three-drug protocol was sure or likely to cause unconstitutional pain

   and suffering. Id. at PageID 135115-16, quoting Campbell, 881 F.3d at 449, 450-51; citing

   Glossip, 576 U.S. at 881; Fears, 860 F.3d at 890, 892.

            Stumpf claims that the Defendants took the Henness II decision out of context,

   extrapolating from Warren K. Henness’s factual failure to meet prong of Glossip a legal

   impossibility that a plaintiff could ever do so. This extrapolation was improper, as Henness II

   stated that it reached “the same conclusion” as Fears, and in Fears, the Sixth Circuit rejected

   Defendants’ entreaties to bar categorically any challenge to the protocol. (Stumpf MIO, ECF No.

   2727, PageID 135118, citing Henness II, 946 F.3d at 290-91; Campbell, 881 F.3d at 449–51;

   Fears, 860 F.3d at 886, 890, 892). Similarly, Stumpf claims that the Sixth Circuit’s rejection of

   Henness’s claim that midazolam-induced pulmonary edema constituted unconstitutional pain was

   “speculation on the court’s part, illustrating that an inmate like Stumpf must present more robust


   2019); the Court began referring to this earlier decision as Henness II shortly after it was filed. However, because that
   decision has been superseded, the case at 946 F.3d 287 is properly termed Henness II.

                                                              3
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 4 of 23 PAGEID #: 162573




   evidence to more clearly demonstrate the degree of risk and degree of pain and suffering inflicted

   by acute, non-cardiogenic pulmonary edema.” Id. at PageID 135121. Stumpf argues that if

   Henness II did hold that pain from pulmonary edema could never be unconstitutional, then that

   holding was contrary to Supreme Court and Sixth Circuit precedent. Id. at n.3, citing Baze, 553

   U.S. 35; Campbell, 881 F.3d 447; Fears, 860 F.3d 881.

            Third, Stumpf claims that Defendants’ argument regarding his individual characteristics

   not themselves causing severe pain is immaterial (Stumpf MIO, ECF No. 2727, PageID 135122,

   citing Stumpf Motion, ECF No. 2705, PageID 133822.) The relevant issue is whether those

   individual characteristics are likely to cause him severe pain when the protocol is administered,

   and Stumpf argues that he has alleged sufficient nexus between his characteristic and the likelihood

   that they will cause severe pain. Id. at PageID 135122-24.

            As to Defendants’ argument that “many of Stumpf’s claims asserted in his individual

   supplemental complaint ‘do not allege anything “unique” or “individual” to Stumpf[,]’” (Stumpf

   MIO, ECF No. 2727, PageID 135124, quoting Stumpf Motion, ECF No. 2705, PageID 133823),

   as immaterial and “simply incorrect. Indeed, that position fundamentally misunderstands the

   entire point of the ISC’s [sic] in this case, which was to allow claims that required individual

   considerations to be pleaded in addition to those claims alleged in the omnibus complaint.” Id.2

   Finally, Stumpf argues that the pleaded alternatives were not intended to be causes of action

   themselves, but as a necessary component of section 1983 claims in light of Glossip, and to enable

   the Court to conduct the required comparative analysis that, he claims, the Sixth Circuit failed to

   conduct in Henness II. Id. at PageID 135125-26, citing Bucklew, 139 S.Ct. at 1129-33; Henness



   2
     Defendants do not address this issue in their reply. For the reasons set forth below, the Court agrees with Plaintiffs
   that the Twenty-Third, Twenty-Eighth, Twenty-Ninth, Thirty-Fifth through Forty-Second, and Forty-Fifth Causes of
   Action were sufficiently pleaded to avoid dismissal.

                                                              4
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 5 of 23 PAGEID #: 162574




   II, 946 F.3d at 291; Stumpf Motion, ECF No. 2705, PageID 133824.

          Stumpf claims that, for four reasons, his ISC is plausible under that comparative analysis,

   as his proposed alternatives, accepted as true, are feasible, readily implemented, and substantially

   reduce the risk of severe pain (Stumpf MIO, ECF No. 2727, PageID 135126, citing Bucklew, 139

   S.Ct. at 1136 (Kavanaugh, J., concurring); Arthur v. Dunn, 137 S.Ct. 725, 733-734 (2017)

   (Sotomayor, J., dissenting from denial of certiorari); Stumpf Motion for Prelim. Inj., ECF No.

   2695, PageID133511-27; 133572-133614). First, “absent a sufficiently protective initiatory drug”

   to protect the inmate, the paralytic and potassium chloride will produce severe pain. Id. at PageID

   135126-27; Baze, 553 U.S. at 53; Fears, 860 F.3d at 885-86; Campbell, 881 F.3d at 450-51.

   Second, midazolam not only causes severe pain and terror akin to suffocation and waterboarding,

   it also does not and cannot attenuate the pain of the second and third drugs. Id. at PageID 133527.

   Third, Stumpf’s alternatives are available, feasible, and readily implemented. Fourth, Defendants

   have offered no legitimate reason not to use the alternative methods. Id. at PageID 133528, citing

   Baze, 553 U.S. at 50. Stumpf argues that because his claims are legally well-founded, and

   Defendants do not argue that his factual allegations are insufficient, Defendants’ Motion should

   be denied. Id. at PageID 133529, quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

          In their Reply, Defendants claim that Stumpf’s argument that Henness II, Campbell, and

   Fears were “just preliminary injunctions” is disingenuous, given that Henness II held categorically

   that the pain associated with midazolam-induced pulmonary edema did not violate the Eighth

   Amendment, and that Fears was an en banc decision vacating a panel decision, an action

   undertaken “‘only in the most compelling circumstances,’ and simple disagreement with the

   panel’s decision normally doesn’t fit the bill.” (Stumpf Reply, ECF No. 2836, PageID 152263-

   64, quoting Mitts v. Bagley, 626 F.3d 366, 370 (6th Cir. 2010) (Kethledge, J., concurring); citing



                                                    5
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 6 of 23 PAGEID #: 162575




   Air Line Pilots Ass’n Int’l v. E. Air Lines, Inc., 863 F.2d 891, 925, (D.C. Cir. 1988) (Ginsburg, J.,

   concurring in the denial of rehearing en banc). Moreover, the Sixth Circuit’s categorical bar to

   Henness’s claim in Henness II was “consistent with the approach taken by Chief Justice [John G.]

   Roberts[, Jr.] in Baze[,]” id. at PageID 152264, in which the Court rejected challenges to

   Kentucky’s three-drug protocol and Chief Justice Roberts, in his plurality opinion, stated that “[a]

   State with a lethal injection protocol substantially similar to the protocol we uphold today would

   not create a risk that meets this standard.” Id. at PageID 152264-65, quoting Baze, 553 U.S. at 61;

   citing Cooey (Biros) v. Strickland, 589 F.3d 210, 220 (6th Cir. 2009). As Ohio’s three-drug

   protocol is substantially similar to that of Kentucky, “the court need not and should not entertain

   a succession of like challenges based on the possibility of new or better evidence.” Id. at PageID

   152265.

              Stumpf’s as-applied claims fare no better, Defendants argue, because they are nothing more

   than “legal conclusions piled onto the heap of legal conclusions set out in his complaint.” (Stumpf

   Reply, ECF No. 2836, PageID 152266.) Merely pleading the elements of a claim is insufficient

   in light of Iqbal. Id., quoting 556 U.S. 678-79. As Stumpf cannot meet the first prong of Glossip,

   his proposed alternatives—the second prong of Glossip—are immaterial, and the ISC should be

   dismissed, Id. at PageID 152266-67.



              B.       Oral Argument

              At oral argument, Defendants argued that decisions rendered over the sixteen years of

   litigation over Ohio’s lethal injection protocol3, when taken together, have foreclosed as

   implausible any Eighth Amendment challenge to the protocol (Hrg. Tr., ECF No. 3259, PageID


   3
       Both in the instant case and its predecessor, Cooey v. Kasich, 2:04-cv-1156.


                                                               6
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 7 of 23 PAGEID #: 162576




   156886-87). They claimed that twenty-two of the causes of action in Plaintiffs’ ISCs4 were Eighth

   Amendment claims, and thus, were foreclosed by Henness II; that the gravamen of those claims

   was presented by an individual plaintiff in a motion for preliminary injunction, rather than in a

   merits trial, is immaterial. Id. at PageID 156903-05. Defendants noted that King is an unpublished,

   out-of-state decision and that Plaintiffs have had eleven years to research and develop claims with

   respect to a three-drug protocol. Yet, unlike the particularized allegation set forth by the Plaintiff

   in Bucklew, Plaintiffs merely offer “a laundry list of conclusory allegations[.]” Id. at PageID

   156905-06, citing 139 S.Ct. 1112. They claimed that if this Court concluded that the myriad health

   concerns presented by individual Plaintiffs, including Stumpf, added up to plausible claims for

   relief, then “not only will you have to go past 12(b)(6) but you also ultimately end up with 79

   trials[.] . . . The litigation would . . . never end.” Id. at PageID 156907. Defendants argued, both

   as a matter of common sense and to avoid the absurd outcome described above, that if a claim was

   dismissed in a previous iteration of this litigation, said claim should be dismissed in this iteration.

   Id. at PageID 156934-35.            Defendants stated that seventeen claims in the ISCs met that

   classification, but did not identify them at oral argument or anywhere else. Id. at PageID 156935.

   Defendants further stated that six claims raised in the ISC were subsequently withdrawn, but again,

   did not identify those claims at oral argument or anywhere else. Id.

           Plaintiffs argued that the only issue properly presented in Defendants’ Motion and Reply

   was whether Henness II forecloses any Eighth Amendment “Baze/Glossip” challenge to the

   protocol. They claimed that only six of the forty-seven causes of action—Nos. 20 through 23,

   “potentially” 27, and 33—fit within that category, and noted that King, the case most directly on


   4
     The gravamen of the claims in the majority of Plaintiffs’ ISCs (ECF Nos. 2732, 2734-58, 2760-64, 2766-71, 2773-
   83, 2786-93, 2796-2808, 2811-12, 2815-17, 2821-30) are largely identical. Defendants treated the ISCs as largely
   identical during oral argument, and Allen Bohnert and Adam Rusnak, attorneys of record for several of the Plaintiffs,
   argued on behalf of all Plaintiffs during oral argument (Hrg. Tr., ECF No. 3259, PageID 156938-39).

                                                            7
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 8 of 23 PAGEID #: 162577




   point, had already rejected that argument at the Rule 12 stage (Hrg. Tr., ECF No. 3259, PageID

   156909-10, 156928). Arguing that Henness II’s adjudication of Eighth Amendment claims

   forecloses all claims, without more, is not enough to satisfy Fed.R.Civ.P. 7, “which requires that

   a motion be particular and state the particular bases for a motion.” Id. at PageID 156910-11,

   156915-16. Plaintiffs claimed that arguments made by Defendants as to non-Baze/Glossip claims

   have been forfeited for the purposes of the instant Motions; raising them at oral argument is not

   enough for them to be fairly as grounds for dismissal. Id. at PageID 156911-13.

          This limited scope was Defendants’ choice, Plaintiffs argued:

                  [I]f the State wanted to seek summary judgment, then certainly they
                  could have done that. They chose not to. They chose to seek
                  dismissal under 12(b)(6) and so without additional evidence being
                  brought into the picture, Your Honor, or even the chance to bring
                  additional evidence into the picture it would be wholly inappropriate
                  in this situation for Your Honor to go ahead and just sort of
                  unilaterally or sua sponte convert these into summary judgment
                  motions without giving the Plaintiffs any opportunity to address
                  that.

   (Hrg. Tr., ECF No. 3259, PageID 156919-20). Plaintiffs argued that while the Sixth Circuit found

   that the pain from pulmonary edema was not itself constitutionally prohibited, that “is not the same

   as saying that the pain and suffering inflicted by pulmonary edema from the Midazolam (sic) does

   not matter.” Id. at PageID 156922, 156923, citing Campbell, 881 F.3d 447; Fears, 860 F.3d 881.

   They also claimed that there was no reasonable argument that the pain from the second and third

   drugs was “constitutionally insufficient,” as it has been the law since Baze that the pain from a

   paralytic and potassium chloride is “constitutionally problematic. Id at PageID 156925. Further,

   Plaintiffs argued, the King court’s interpretation of Henness II—that Henness’s failure to present

   sufficient evidence to meet prong one of Glossip was not the same as Henness’ being legally

   unable to present sufficient facts to meet that burden—was correct. Id. at PageID 156926-27. The

   facts alleged in the ISCs, far from being a “laundry list,” established nexus between their individual
                                                     8
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 9 of 23 PAGEID #: 162578




   characteristics (e.g., paradoxical reaction, hyperalgesia) and the unconstitutional pain and

   suffering resulting from the protocol drugs. Id. at PageID 156928-29.



          C.      King v. Parker

          After the briefing was completed, the first district court decision to opine on a three-drug

   protocol post-Henness II was handed down, in which the State of Tennessee Defendants moved

   for judgment on the pleadings under Fed.R.Civ.P. 12(c). King v. Parker, No. 3:18-cv-1234, ___

   F. Supp. 3d ____, 2020 U.S. Dist. LEXIS 148269 at *2, 4-5, 6 (M.D. Tenn. Apr. 29, 2020). The

   court in King noted that no court had interpreted Glossip as foreclosing as a matter of law

   challenges to lethal injection protocols—and indeed, that argument had been rejected by multiple

   appellate courts. King, 2020 U.S. Dist. LEXIS 148269 at *6-8, quoting Grayson v. Warden,

   Comm’r Ala. Dep’t of Corr., 869 F.3d 1204, 1216 (11th Cir. 2017); Fears, 860 F.3d at 886, 890;

   citing Campbell v. Kasich, 881 F.3d 447, 449, 451 (6th Cir. 2018); Grayson, 869 F.3d at 1215-17.

          Henness II did nothing to change that analysis, King concluded. 2020 U.S. Dist. LEXIS

   148269 at *9-10. The King court noted that “the Sixth Circuit could have avoided the issue of

   Glossip's first prong entirely and affirmed simply on Henness's failure to meet his burden on the

   second prong. But it nevertheless opined that the district court had erred in two ways when it found

   Henness had satisfied the first prong.” Id. at *9, citing Henness II, 946 F.3d at 289-91. First,

   Henness II found that the undersigned erred in not concluding that the pain resulting from

   pulmonary edema caused by the 500 mg dose of midazolam was “insufficient as a matter of law

   to support a claim under Glossip. Thus, it would be legally impossible for anyone alleging only

   sensations of drowning or suffocating to establish an Eighth Amendment violation in connection

   with a method of execution.” Id. at *9-10, citing Henness II, 946 F.3d at 290. Second:


                                                    9
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 10 of 23 PAGEID #: 162579




                   Without evidence showing that a person deeply sedated by a 500
                   milligram dose of midazolam is “sure or very likely” to experience
                   an unconstitutionally high level of pain [from the second and third
                   drugs], Henness has not met his burden on this prong, and the district
                   court clearly erred in concluding otherwise.

   Id. at *9 (emphasis added and brackets in original), quoting Henness II, 946 F.3d at 290. But this

   holding, King concluded, “is not the same as holding that it would be legally impossible for him,

   or any other plaintiff, to do so. That possibility, therefore, remains open to Plaintiff.” Id. at *10,

   citing Henness II, 946 F.3d at 290-91.

           Rejecting the Defendants’ argument that King “is bound by the outcome in Henness [II]

   because he alleged in his amended complaint that his evidence would be materially similar to the

   evidence offered in that case[,]” the trial court noted that, while the Sixth Circuit has expressed

   fatigue over repeatedly addressing the issue of whether and to what extent midazolam can shield

   inmates from the pain of the second and third drugs, the question “has never been answered as a

   matter of law.” King, 2020 U.S. Dist. LEXIS 148269 at *12, citing Campbell, 881 F.3d at 452.

   The Tennessee court further concluded that King’s allegations, taken as true, could plausibly

   satisfy the first prong of Glossip. Id. at *10-11. Specifically, King’s allegations that midazolam’s

   lack of analgesic properties meant that he would not be shielded from the pain and suffering from

   the second and third drugs and the consequent cardiac arrest—which are themselves so severe as

   to be “constitutionally unacceptable”—were sufficient to allow his claims to proceed to discovery.

   “Whether his evidence will prove the truth of that allegation remains to be seen, but his allegations

   are sufficient to entitle him to try.” Id. at *12.




                                                        10
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 11 of 23 PAGEID #: 162580




   II.     Legal Standard

           Federal Rule of Civil Procedure 12(b)(6) allows a party to move for dismissal of a

   complaint on the basis that it “fail[s] to state a claim upon which relief can be granted.” The

   moving party “has the burden of showing that the opposing party has failed to adequately state a

   claim for relief.” DirecTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007), citing Carver v.

   Bunch, 946 F.2d 451, 454-55 (6th Cir. 1991). The purpose of a Rule 12(b)(6) motion to dismiss

   “is to allow a defendant to test whether, as a matter of law, the plaintiff is entitled to legal relief

   even if everything alleged in the complaint is true.” Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir.

   1993). In ruling on a Rule 12(b)(6) motion, the Court must “construe the complaint in the light

   most favorable to the plaintiff, accept its [well-pleaded] allegations as true, and draw all reasonable

   inferences in favor of the plaintiff.” Handy-Clay v. City of Memphis, 695 F.3d 531, 538 (6th Cir.

   2012) (quoting Treesh, 487 F.3d at 476).

           Nevertheless, to survive a Rule 12(b)(6) motion to dismiss, the complaint must contain

   “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

   550 U.S. 544, 570 (2007). Unless the facts alleged show that the plaintiff's claim crosses “the line

   from conceivable to plausible, [the] complaint must be dismissed.” Id. Although this standard

   does not require “detailed factual allegations,” it does require more than “labels and conclusions”

   or “a formulaic recitation of the elements of a cause of action.” Id. at 555. Legal conclusions

   “must be supported by well-pleaded factual allegations ... [that] plausibly give rise to an

   entitlement of relief.” Id. at 679. “Although for the purposes of this motion to dismiss we must

   take all the factual allegations in the complaint as true, we are not bound to accept as true a legal

   conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986).




                                                     11
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 12 of 23 PAGEID #: 162581




   III.    Analysis

           A.       Claims Duplicative of those Raised in the 4AOC

           This consolidated action under 42 U.S.C. § 1983 and its predecessors in this Court have

   been pending since shortly after the Supreme Court authorized bringing method-of-execution

   claims in 42 U.S.C. § 1983 actions in Nelson v. Campbell, 541 U.S. 637 (2004). On September

   22, 2017, the Plaintiffs filed the 4AOC, pleading forty-seven causes of action (ECF No. 1252).

   Defendants filed a Motion to Dismiss the 4AOC in toto on November 20, 2017 (ECF No. 1379),

   and during the pendency of that motion, its scope was narrowed such that only the Second through

   Tenth, Fourteenth, Thirtieth, and Thirty-First Causes of Action were under consideration (Report

   and Recommendations, ECF No. 1429, PageID 55221-22, 55265-70 (explaining that various

   causes of action were not subject to the Motion or were to be repleaded elsewhere)). Then-Chief

   Judge Sargus subsequently adopted the undersigned’s Reports and Recommendations5, granting

   in part and denying in part Defendants’ Motion (ECF No. 2104, reported at In re Ohio Execution

   Protocol Litig., 2018 U.S. Dist. LEXIS 209769 (S.D. Ohio Dec. 12, 2018)). In doing so, he

   dismissed the following claims:

                       Second Cause of Action: Fourteenth Amendment Due Process violations;
                       Fourth Cause of Action: Fourteenth Amendment Equal Protection violations
                        through burdening of fundamental rights—Sub-claims:
                        o A.2: Deviations from Ohio’s execution statute;
                        o A.3: Deviations from Ohio Constitution;
                        o A.4: Failure to follow federal and Ohio laws related to imported drugs,
                            unapproved drugs, misbranded drugs, adulterated drugs, controlled
                            substances, and compounded drugs, including compounding sterile
                            injectable controlled substances to be used as execution drugs;
                        o A.5: Deviations from Ohio’s definition-of-death law;

   5
     Those Reports and Recommendations did not pertain to the claims of Plaintiffs Alva Campbell, Jr., Raymond
   Tibbets, or Robert Van Hook, for whom there was unanimous consent to plenary Magistrate Judge jurisdiction (Report
   and Recommendations, ECF No. 1429, PageID 55213 (citations omitted)). During the pendency of Defendants’
   Motion, Campbell died in prison, Van Hook was executed, and then-Governor John R. Kasich, Jr., commuted
   Tibbets’s sentence to life without parole.

                                                          12
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 13 of 23 PAGEID #: 162582




                    o A.6: Deviations from Ohio and federal law prohibiting non-consensual
                        human experimentation;
                    o A.7: Use of an Execution Protocol and policies by which Defendants
                        deny necessary medical and resuscitative care and permit a lingering
                        death;
                    o A.8: Use of midazolam and the unavoidable variation inherent in
                        midazolam’s efficacy on individual people;
                    o A.9: Use of compounded execution drugs and the unavoidable variation
                        inherent in compounded drugs;
               Fourth Cause of Action—Fourteenth Amendment Equal Protection violations
                through “Class of One” disparate treatment
                    o B.2: Unequal application of Ohio’s execution statute to Plaintiff as a class
                        of one;
                    o B.3: Unequal application to Plaintiff, as a class of one, of federal and
                        Ohio state laws related to imported drugs, unapproved drugs, misbranded
                        drugs, adulterated drugs, controlled substances, or compounded drugs,
                        including compounding sterile injectable controlled substances to be used
                        as execution drugs;
                    o B.4: Unequal application of Ohio’s definition-of-death law to Plaintiff as
                        a class of one;
                    o B.5: Unequal application of federal and Ohio state laws prohibiting non-
                        consenting human experimentation to Plaintiff as a class of one;
                    o B.6: Disparate denial of necessary medical care and permitting a lingering
                        death;
                    o B.7: Use of midazolam and the unavoidable variation inherent in
                        midazolam’s efficacy on individuals, which treats Plaintiff unequally as a
                        class of one;
               Fifth Cause of Action—Violations of Fundamental Rights Arising Under The
                Principles Of Liberty and/or Natural Law Which Are Protected By The Ninth
                Amendment;
               Sixth Cause of Action—First Amendment Free Speech Clause Violations;
               Seventh Cause of Action—Fourteenth Amendment Due Process Violation for
                Failure to Identify Drug Source Defendants;
               Eighth Cause of Action—Fourteenth Amendment Due Process Clause Violations
                For Experimenting On Non-Consenting Prisoners ;
               Ninth Cause of Action—Fourteenth Amendment Privileges or Immunities Clause
                Violations For Experimenting on Non-Consenting Prisoners;
               Tenth Cause of Action—Ex Post Facto Violation;




                                                13
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 14 of 23 PAGEID #: 162583




                 Fourteenth Cause of Action—Fourteenth Amendment Due Process Violation
                  through Arbitrary and Capricious Government Action that Shocks the
                  Conscience;
                 Thirtieth Cause of Action—Fourteenth Amendment Due Process Violation for
                  Failure to Comply with Federal Investigational New Drug Application
                  Regulations with Respect to the Method and Choice of Drug to be Used in
                  Plaintiff’s Execution; and
                 Thirty-First Cause of Action—Equal Protection Violations Related To
                  Defendants’ Failures To Comply With The [Investigational New Drug]
                  Application Laws.

   2018 U.S. Dist. LEXIS 209769 at *46-49, 52-53; 4AOC, ECF No. 1252, PageID 45412-14, 45416-

   17.

          Despite this dismissal, the ISC contains claims which are covered by the dismissal order.

   Stumpf’s Twelfth Cause of Action —Eighth Amendment violation by Deliberately Indifferent

   and/or Reckless Denial of Resuscitative Health Care after the Execution is to be Completed

   (Stumpf ISC, ECF No. 2694, PageID 133334-39)—is virtually identical to sub-claim A.7 in the

   Fourth Cause of Action in the 4AOC. Without further explanation, Stumpf’s ISC also incorporates

   by reference from the 4AOC the Second, Fourth through Tenth, Fourteenth, Thirtieth, and Thirty-

   First Causes of Action (among others). Id. at PageID 133333-34, 133342, 133398.

          When Judge Sargus entered the dismissal, the Magistrate Judge offered the parties an

   opportunity to seek circuit review and thus obtain some finality on these claims:

                  Although the Order determines with finality which claims made in
                  the Fourth Amended Omnibus Complaint can proceed, it is not
                  appealable without entry of judgment with an express determination
                  by the Court that there is no just reason for delay. Fed. R. Civ. P.
                  54(b). Although this consolidated case and its predecessors have
                  been pending for fourteen years, there has never been a trial and no
                  trial date is presently set. Thus there is no likelihood of a final
                  judgment on all claims in the near future.

                  Given that status of the case, the Magistrate Judge urges the parties
                  to consider moving for a partial judgment under Fed. R. Civ. P. 54


                                                   14
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 15 of 23 PAGEID #: 162584




                  so that a decision of the Sixth Circuit on the many issues raised in
                  Defendants’ Motion to Dismiss can be obtained.


   (Scheduling Order, ECF No. 2109, PageID 103627-28). None of the parties accepted this

   invitation, so there has as yet been no circuit review of this Court’s analysis of the listed claims in

   the 4AOC. Stumpf (and the other Plaintiffs) therefore cannot be faulted for repeating these claims

   in his ISC to preserve them for eventual appeal.

          Nevertheless, the viability of the listed claims under Fed.R.Civ.P. 12(b)(6), applying what

   the Magistrate Judge continues to believe is the correct standard for Rule 12(b)(6) motions, has

   already been decided by this Court. Failure of the Defendants to specify these claims in the Motion

   to Dismiss does not deprive this Court of authority to stand on its prior decision and imposes no

   unfairness on Stumpf, who had adequate opportunity to litigate the viability of these claims under

   Fed.R.Civ.P. 12(b)(6) in the 2017-18 proceedings. The Magistrate Judge elects to decide the

   Motion to Dismiss as to those claims on the basis of the law of the case.

          Under the law of the case doctrine, findings made at one point in litigation become the law

   of the case for subsequent stages of that same litigation. United States v. Moored, 38 F.3d 1419,

   1421 (6th Cir. 1994), citing United States v. Bell, 988 F.2d 247, 250 (1st Cir. 1993). “As most

   commonly defined, the doctrine posits that when a court decides upon a rule of law, that decision

   should continue to govern the same issues in subsequent stages in the same case.” Arizona v.

   California, 460 U.S. 605, 618 (1983), citing 1B J. MOORE & T. CURRIER, MOORE’S FEDERAL

   PRACTICE ¶0.404 (2nd ed. 1980); Patterson v. Haskins, 470 F.3d 645, 660-61 (6th Cir. 2006);

   United States v. City of Detroit, 401 F.3d 448, 452 (6th Cir. 2005), citing Moored, 38 F.3d at 1421.

   “If it is important for courts to treat like matters alike in different cases, it is indispensable that

   they ‘treat the same litigants in the same case the same way throughout the same dispute.’” United



                                                     15
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 16 of 23 PAGEID #: 162585




   States v. Charles, 843 F.3d 1142, 1145 (6th Cir. 2016) (Sutton, J.), quoting BRYAN A. GARNER,

   ET AL.   THE LAW OF JUDICIAL PRECEDENT 441 (2016).

             In deciding the motion for preliminary injunction of Warren Henness, the Court analyzed

   how law of the case doctrine should apply here. It noted that the Sixth Circuit had approved a

   slightly different standard for law of the case in consolidated cases and stated the approach it would

   follow:

                    Based on these discussions in the circuit court, this Court concludes
                    it is not bound by the law of the case doctrine to decide issues in
                    Warren Henness’s § 1983 case as it decided the same issues in the
                    Phillips, Otte, Tibbetts, and Campbell cases. On the other hand,
                    applying general principles of precedent, Henness’s § 1983 case is
                    very similar to those prior cases, about as similar as any five such
                    cases could be: all are being decided by the same Court, all are
                    parties to the same or very similar omnibus complaints, all attack
                    the same method of execution and seek to enjoin the same state
                    officials, all have been litigated by the same institutional litigators
                    within two years of one another, subject to review by the same
                    appellate court. Very few distinguishing facts among the Plaintiffs
                    are relevant to their § 1983 cases.

                    Although the Court is not bound by law of the case doctrine to
                    decide issues the same way, it would destroy the economy of
                    consolidation as well as raise serious equal justice considerations to
                    decide the issues differently. Like cases should be decided alike, and
                    Henness’s case is very like those of former Plaintiffs Phillips, Otte,
                    Tibbetts, and Campbell. Therefore, prior rulings in this consolidated
                    case, including those made by Judge Frost, will be treated as very
                    persuasive precedent, but not binding under the law of the case
                    doctrine. Prior rulings in the case, just like precedent from other
                    courts, will be analyzed and applied based on the context in which
                    they were made and therefore applied with appropriate nuance, and
                    not like proof-texts.


    In re Ohio Execution Protocol Litig. (Henness) (“Henness I”), 2019 U.S. Dist. LEXIS 8200, at *

   33-34 (S.D. Ohio, Jan. 14, 2019) (Merz, Mag. J) (emphasis in original), citing GMAC Mortg., LLC

   v. McKeever, 651 F. App’x 332, 338-39 (6th Cir. 2016), rev’d on other grounds at In re: Ohio



                                                      16
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 17 of 23 PAGEID #: 162586




   Execution Protocol Litig., 937 F.3d 759, substituted decision at Henness II, 946 F.3d 287, cert.

   denied, Case No. 20-3243 ___ S.Ct. ____, 2020 WL 5880254 (Mem.) (Aug. 3, 2020). This portion

   of the Henness I decision received no criticism from the United States Court of Appeals for the

   Sixth Circuit in Henness II, and will continue to be followed here. Although application of the

   law of the case doctrine in prisoner cases has been much disputed, the Sixth Circuit has just now

   applied it to deny a Certificate of Appealability (“COA”) on a claim in a capital case because it

   had previously denied a COA on the same claim. Cunningham v. Shoop, Nos. 11-3005, 20-3429,

   2020 U.S. App. LEXIS 26947, at *4 (6th Cir. Aug. 24, 2020), citing Dillingham v. Jenkins, No.

   17-3813, 2017 WL 5438882, at *1 (6th Cir. Nov. 8, 2017).

          The relationship between claims made by Stumpf in the 4AOC which have been dismissed

   under Fed.R.Civ.P. 12(b)(6) and parallel claims made in the ISC is even closer than the parallels

   between Warren Henness’s claims and those made by former Plaintiffs Ron Phillips, Gary Otte,

   Tibbetts, and Campbell. On the basis of the prior decision, it is respectfully recommended that

   Stumpf’s Second, Fourth (with the exception of Sub-Claims A.1, A.10, B.1, and B.8) through

   Tenth, Twelfth, Fourteenth, Thirtieth and Thirty-First Causes of Action be dismissed.



          B.     Novel Claims in the ISC

          The Magistrate Judge must emphasize that this consolidated litigation is unique in his

   experience. Despite being pending for sixteen years, none of the constituent cases has ever reached

   trial or a summary judgment adjudication. During his twelve-year management of the case,

   District Judge Gregory L. Frost several times expressed frustration at the pace and sequencing of

   the litigation, but apparently never had second thoughts about the consolidation. The consolidation

   has indeed brought many benefits. It has kept the capital method-of-execution matters together on


                                                   17
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 18 of 23 PAGEID #: 162587




   one docket, which promotes continuity and consistency of judicial attention. It has prevented the

   last-minute filings in capital cases so common across the country which have exasperated both the

   circuit and Supreme Courts. It has produced a common schedule for these cases which enhances

   predictability and deliberate consideration of each case.

           Although there has never been a trial, the Court has expended many days in hearing

   evidence, but always pertinent to a preliminary injunction motion. In hearing that evidence, this

   Court has compiled one of the most extensive factual records in the country on the effects of very

   large doses of midazolam on the human body. But in making findings based on that evidence and

   other evidence, this Court has always emphasized that they are not conclusive findings of fact.


                    The findings of fact and conclusions of law required by
                    Fed.R.Civ.P.52 are embodied in this Decision and Order. They are
                    not binding at trial on the merits or at future preliminary injunction
                    proceedings in this consolidated case. United States v. Edward Rose
                    & Sons, 384 F.3d 258, 261 (6th Cir. 2014), citing Univ. of Texas v.
                    Camenisch, 451 U.S. 390, 395 (1981).


   Henness II, 2019 U.S. Dist. LEXIS 8200 at *19. This language duplicates what Judge Frost did

   in his preliminary injunction decisions in the consolidated cases, see. e.g., Cooey v. Strickland, No.

   2:04-cv-1156, 2009 U.S. Dist. LEXIS 122025, at *7 n.1 (S.D. Ohio Dec. 7, 2009) (Frost, J.), and

   what the undersigned has done with each such motion since he assumed management of the case

   in October 2016. See, e.g., In re Ohio Execution Protocol Litig. (Phillips, Tibbets, and Otte), 235

   F. Supp. 3d 892, 894 (S.D. Ohio 2017) (Merz, Mag. J.), vacated and remanded on other grounds

   in Fears, 860 F.3d 881.6 Neither party has challenged this language in this Court or on appeal, nor

   has any party asked the Court to advance the trial on the merits under Fed.R.Civ.P. 65(a)(2). Nor


   6
     As in Henness I, Plaintiffs Gary Otte, Ron Phillips, and Raymond Tibbets and Defendants unanimously consented
   to plenary Magistrate Judge jurisdiction (Order of Reference, ECF No. 734).


                                                         18
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 19 of 23 PAGEID #: 162588




   indeed has any party ever moved for summary judgment.

           In federal litigation, conclusive findings of fact are made only in the trial court at trial or

   on summary judgment. Appellate affirmance of findings of fact on preliminary injunction does

   not make those findings final7. Defendants essentially seek summary judgment on the basis of

   appellate review in Henness II. That is not a permissible way to proceed, even in this unusual

   litigation.

           As King discussed, Henness II made two key holdings with respect to the first prong in

   Glossip. Neither holding helps Defendants. True, the Henness II panel held unambiguously that

   the pain from midazolam-induced pulmonary edema was not constitutionally prohibited, 946 F.3d

   at 290, and had Defendants moved to dismiss the ISC to the extent Stumpf was alleging that the

   pain from pulmonary edema constituted an Eighth Amendment violation, such a motion might

   have been viable. But Defendants did not do that, and their argument that all claims are foreclosed,

   even at the motion to dismiss stage, is too broad a reading of Henness II.

           As to the other holding, that Henness had failed to demonstrate that the three-drug

   combination was likely to cause him substantial pain and suffering, 946 F.3d at 290-91, the opinion

   in King, while certainly not binding, is instructive. That court correctly notes that Henness II did

   not hold that there was no possibility that the pain from the three-drug protocol could form the

   basis of an Eighth Amendment violation; Henness II simply held that no plaintiff had yet made

   such a showing. King, 2020 U.S. Dist. LEXIS 148269 at *7-8, 10, citing Henness II, 948 F.3d at

   290-91; Campbell, 881 F.3d at 449, 451; Fears, 860 F.3d at 886, 890, 892.

           The issue, then, is whether Stumpf’s allegations add up to potentially plausible claims for

   relief. In addition to his general allegations as to the pain resulting from the three-drug protocol


   7
     Of course in this consolidated case and in many other capital cases across the country, failure on preliminary
   injunction usually results in an execution, rendering the case moot as to that particular inmate.

                                                         19
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 20 of 23 PAGEID #: 162589




   (Stumpf ISC, ECF No. 2694, PageID 133250-53, ¶¶ 1893-1908)—pain that has been accepted as

   true repeatedly, see, e.g., Baze, 553 U.S. at 49-50 (paralytic and potassium chloride); Henness II,

   946 F.3d at 290-91 (midazolam)—Stumpf claims that his “peripheral vascular disease, chronic

   venous insufficiency, critical limb ischema, bilateral lower extremity edema and hypertension,”

   obesity, age, sex, history of alcohol abuse and impulsive actions, and symptoms of obstructive

   sleep apnea (Stumpf ISC, ECF No. 2694, PageID 133254-55, ¶¶ 1909-15) will likely cause him to

   have a “paradoxical reaction” to the drugs—i.e., the overdose of midazolam, far from sedating or

   anesthetizing him, will send him into a state of hyperalgesia, making the pain from the second and

   third drugs worse than if he received no midazolam at all. Id. at PageID 133255-56, ¶¶ 1917-18.

          Accepting these allegations as true, as the Court must at this stage, the undersigned

   concludes that they support plausible claims that Stumpf is sure or likely to suffer severe and

   needless pain and suffering, in violation of the Eighth Amendment. Moreover, Stumpf has alleged

   a sufficient nexus between those individual characteristics and how the execution drugs will

   allegedly exacerbate and cause him severe pain, such that any as-applied challenge is similarly

   plausible. “Whether his evidence will prove the truth of that allegation remains to be seen, but his

   allegations are sufficient to entitle him to try.” King, 2020 U.S. Dist. LEXIS 148269 at *12.

          In their reply memorandum and at oral argument, Defendants expressly declined to opine

   whether Henness II articulated a new rule as to what pain resulting from an execution constitutes

   “cruel and unusual punishment” for Eighth Amendment purposes. As the movants do not argue

   that this Court should draw such a conclusion, and Henness II does not compel such a conclusion

   from the undersigned’s reading, the Court will not reach Stumpf’s argument that Henness II may

   have articulated a new rule and that such a rule contravenes a wide scope of Supreme Court

   precedent (Stumpf MIO, ECF No. 2727, PageID 135121 n.8). Defendants are correct that Henness



                                                   20
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 21 of 23 PAGEID #: 162590




   II unambiguously held that the evidence presented by Henness of nearly certain pain and suffering

   from midazolam-induced pulmonary edema was not constitutionally prohibited pain. In light of

   Henness II, the undersigned is dubious that any Eighth Amendment challenge to the pain of

   midazolam itself would succeed. Yet, as discussed above, Stumpf alleged significantly more than

   that, such that the Henness II does not foreclose his claims as matters of law at the motion to

   dismiss stage.

          After oral argument, Defendants submitted as additional authority (ECF No. 3177-1) the

   case of In re Fed. Bureau of Prisons Execution Protocol Cases (Roane v. Barr), No. 19-mc-145

   (TSC), 2020 U.S. Dist. LEXIS 153354 (D.D.C. Aug. 15, 2020). Therein, Judge Tanya S. Chutkan,

   who had previously enjoined the federal government’s execution of Daniel Lewis Lee and Dustin

   Lee Honkin, noted that the Supreme Court had vacated that injunction and allowed the executions

   to proceed. Id. at *10, citing Barr v. Lee, 140 S.Ct. 2590 (2020) (per curiam). The Supreme Court

   vacated the injunction despite accepting the district “court’s conclusion that pulmonary edema and

   excruciating pain was very likely to occur” from the administration of pentobarbital. Id. at *11.

   From that decision, Judge Chutkan concluded that “[s]o long as pentobarbital is widely used, Lee

   suggests that no amount of new evidence will suffice to prove that the pain pentobarbital causes

   reaches unconstitutional levels.” Id. at *13.

          Defendants argue that Lee and Roane “powerfully validate Defendants’ core contention

   that the plausibility of Plaintiffs’ Eighth Amendment claims must be assessed in light of the

   controlling precedents of the Supreme Court and the Sixth Circuit which do address the three-drug

   method used by Ohio.”       (Reply, ECF No. 3260, PageID 156969 (emphasis in original)).

   Defendants’ argument is correct but irrelevant in light of the overbreadth of their Motion. As

   Plaintiffs correctly argue, executions via pentobarbital versus a three-drug protocol are quite



                                                   21
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 22 of 23 PAGEID #: 162591




   different for the purposes of the ISC:

                    As this Court is aware, pentobarbital is a barbiturate, while
                    midazolam is a sedative. A sufficient dose of the barbiturate
                    pentobarbital will eventually cause anesthesia and insensation to
                    pain. Plaintiffs have alleged that because midazolam is a sedative
                    and not a barbiturate anesthetic, they will experience the full brunt
                    of the pain inflicted by Defendants’ protocol—the horrific pain and
                    terror of pulmonary edema and the excruciating pain from the
                    paralytic and potassium chloride.

   (Resp. to Supp. Auth., ECF No. 3256-1, PageID 156848-49 (emphasis in original)).

           Had Defendants specifically moved to dismiss ISC claims as they relate to pulmonary

   edema or any challenges to the protocol’s permitting the use of pentobarbital8, Lee and Roane

   would be persuasive even at the motion to dismiss stage. But Defendants did not do that; they

   moved to dismiss in toto. Consequently, Lee and Roane do not provide any basis to dismiss the

   ISC.

           For the foregoing reasons, Defendants’ Motion to Dismiss is granted as to the Second,

   Fourth (with the exception of Sub-Claims A.1, A.10, B.1, and B.8), Fifth through Tenth, Twelfth,

   Fourteenth, Thirtieth and Thirty-First Causes of Action, and denied as to all other causes of action.




   November 21, 2020.

                                                                      s/ Michael R. Merz
                                                                     United States Magistrate Judge




   8
    Ohio’s current protocol, 01-COM-11, authorizes a one-drug pentobarbital execution, That alternative method has
   not been used since 01-COM-11 was adopted in its present from in October 2016 (ECF No. 965-13, PageID 34253).

                                                         22
Case: 2:11-cv-01016-EAS-MRM Doc #: 3448 Filed: 11/23/20 Page: 23 of 23 PAGEID #: 162592




                              NOTICE REGARDING OBJECTIONS



   Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
   proposed findings and recommendations no later than December 29, 2020. Such objections shall
   specify the portions of the Report objected to and shall be accompanied by a memorandum of law
   in support of the objections. A party may respond to another party’s objections within fourteen
   days after being served with a copy thereof. Failure to make objections in accordance with this
   procedure may forfeit rights on appeal. Any response to said objections must be served and filed
   no later than January 19, 2021. 




                                                   23
